COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In Re: Purported Mechanical and               §               No. 08-16-00291-CV
  Materialman's Lien Claim of Lien Against
  Pellicano Business Park, L.L.C.,              §                 Appeal from the

                       Appellant.               §            County Court at Law No. 7

                                                §             of El Paso County, Texas

                                                §             (TC# 2012-DCV06341)

                                            §
                                          ORDER

       On December 8, 2016, we entered an order staying the above-styled and numbered appeal

pending the Fifth Circuit’s resolution of cause number 16-51335, styled Rosa Serrano v. El Paso

County Court #7, Honorable Virgil Mulanax, Pellicano Business Park, L.L.C., Pellicano Plaza

Warehouse Owner’s Association, Lone Star Title Company, Old Republic National Title Insurance

Company and Citi Bank, Texas. The Fifth Circuit dismissed cause number 16-51335 for want of

prosecution on January 25, 2017. We therefore reinstate this appeal.

       IT IS SO ORDERED this 16th day of February, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.